


110 HRES 1329 IH: Expressing the sense of the House of

U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1329
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2008
			Mr. Ellison (for
			 himself, Mr. Oberstar,
			 Ms. Lee, Ms. Woolsey, Ms.
			 Kilpatrick, Mr. McGovern,
			 Ms. Schakowsky,
			 Mr. Price of North Carolina,
			 Mr. Conyers,
			 Ms. Clarke,
			 Mr. Farr, Mr. Hinchey, Mr.
			 Honda, Ms. Eddie Bernice Johnson of
			 Texas, Ms. Watson,
			 Mr. DeFazio,
			 Mr. Jackson of Illinois,
			 Mr. Johnson of Georgia,
			 Mr. Hare, Ms. Jackson-Lee of Texas,
			 Mr. Gutierrez,
			 Mr. Cleaver,
			 Mr. McDermott,
			 Mr. Abercrombie,
			 Mr. Hodes, and
			 Mr. Fattah) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should accept the Iraqi Government’s
		  stated goal of setting a timetable for withdrawal of United States Armed Forces
		  from Iraq.
	
	
		Whereas on April 13, 2004, President Bush said As a
			 proud and independent people, Iraqis do not support an indefinite occupation,
			 and neither does America.;
		Whereas on October 25, 2006, in response to a question
			 whether the United States wanted to maintain permanent military bases in Iraq,
			 President Bush stated Any decisions on permanency in Iraq will be made
			 by the Iraqi government.;
		Whereas on July 7, 2008, Iraqi Prime Minister Nouri
			 al-Maliki spoke with Arab ambassadors about a security pact being negotiated to
			 determine the future United States military role in Iraq, telling the
			 ambassadors The current trend is to reach an agreement on a memorandum
			 of understanding either for the departure of the forces or a memorandum of
			 understanding to put a timetable on their withdrawal.;
		Whereas on July 8, 2008, Iraqi Government spokesman Ali
			 al-Dabbagh said that a deadline should be set for the withdrawal of United
			 States and allied forces from Iraq, with a timetable;
		Whereas the Iraqi Government spokesman emphasized that
			 although Iraq did not have a specific date in mind, it was important to agree
			 on the principle of setting a deadline;
		Whereas Iraqi National Security Advisor Mowaffak al-Rubaie
			 stated on July 8, 2008, that the Iraqi Government would not sign an agreement
			 governing the future role of United States Armed Forces in Iraq unless it
			 includes a timetable for withdrawal, emphasizing that Iraq was
			 impatiently waiting for the complete withdrawal of United States
			 forces;
		Whereas Prime Minister al-Maliki has stated any agreement
			 regarding a United States military role in Iraq will be based on respect
			 for the full sovereignty of Iraq;
		Whereas a clear statement that the United States does not
			 seek a long-term or permanent presence in Iraq would send a strong signal to
			 the people of Iraq and the international community that the United States fully
			 supports the efforts of the Iraqi people to exercise full national sovereignty,
			 including control over security and public safety; and
		Whereas the Government of Iraq has stated its expectation
			 that the United States Armed Forces should withdraw from Iraq and has
			 emphasized the importance of the principle of setting a deadline or timetable
			 for withdrawal: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the United States should not maintain a
			 military presence in Iraq without the approval of Congress; and
			(2)it should be the
			 policy of the United States to accept the principle of setting a deadline or
			 timetable for withdrawal of United States military forces from Iraq.
			
